CORNELIA G. KENNEDY, Circuit Judge,
dissenting.
I respectfully dissent. While I agree with the majority’s discussion of the proper legal standard we are to utilize in federal habeas corpus review of misconduct by a state prosecutor, I disagree that its application requires the result reached by the majority.
We must remember that we do not sit as an appellate court rectifying trial errors but only to ensure that prosecutorial misconduct is not so egregious as to render the trial fundamentally unfair. Donnelly v. DeChristoforo, 416 U.S. 637, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974). Our Court has laid down the factors we are to consider in weighing the extent of prosecutorial misconduct in habeas cases. As noted by the majority:
In every case, we consider the degree to which the remarks complained of have a *1057tendency to mislead the jury and to prejudice the accused; whether they are isolated or extensive; whether they were deliberately or accidentally placed before the jury, and the strength of the competent proof introduced to establish the guilt of the accused.
United States v. Leon, 534 F.2d 667, 679 (6th Cir. 1976). That determination is to be made only after a consideration of the totality of circumstances surrounding each individual case. Hayton v. Egeler, 555 F.2d 599, 604 (6th Cir.), cert. denied, 434 U.S. 973, 98 S.Ct. 527, 54 L.Ed.2d 463 (1977). However, even when reviewing prosecutorial misconduct on direct appeal, this Court has remarked:
More commonly, however, the complained-of conduct will not rise to reversible error, notably if it is not flagrant, where proof of guilt is overwhelming, where counsel does not object and/or where the trial judge steps in and admonishes the jury, [citations omitted]. Indeed, it is notable how often courts cite improper argument by a prosecutor and how seldom they reverse convictions because of it. (emphasis in original).
United States v. Bess, 593 F.2d 749, 757 (6th Cir. 1979).
At the outset, it must be noted that the prosecutor’s arguments at issue here were all made in rebuttal argument and in response to a relatively harsh attack made by defense counsel upon the integrity and veracity of the police and the prosecutor. While this, of course, does not excuse prosecutorial error, it does serve to mitigate the severity of the harm. See Cook v. Bordenkircher, 602 F.2d 117, 121 (6th Cir.), cert. denied, 444 U.S. 936, 100 S.Ct. 286, 62 L.Ed.2d 196 (1979). I am also of the opinion that the alleged errors were neither flagrant nor repeated. The reference to “last minute witnesses” did not, as the majority concludes, imply that the prosecutor had personal knowledge of facts outside the record; it could have equally implied that the witnesses did not come forward at the time of the investigation. The argument that defense witnesses were lying was certainly not improper where those witnesses had testified that their earlier statements to the police were false. I am unconvinced that the references to defense counsels’ trial tactics and the integrity of the defense, although improper, sufficiently affected the regularity of the trial to warrant habeas corpus relief. Of great importance to me is the complete absence of objection by defense counsel to any of the allegedly improper argument when it is apparent from the record that defense counsel knew how to object since they did so elsewhere and were sustained. Rather, defense counsel let the argument proceed to its conclusion and then moved for a mistrial. Finally, I find the evidence of guilt of voluntary manslaughter to be overwhelming and for that additional reason I would deny habeas corpus relief. See Cook v. Bordenkircher, supra, 602 F.2d at 121.
I do not believe the case can be distinguished from others which have denied habeas relief. In Cook, this Court noted “the extreme nature of prosecutorial misconduct required for a federal court to issue the writ.” Id. at 120. There, the alleged misconduct also involved the prosecutor’s closing argument where he pursued a persistent and pervading attack on the petitioner’s character, including, most importantly, an attack which alleged that the petitioner was trying to ‘forge’ and ‘steal’ justice by ‘conning’ the jury with a made-up story. The prosecutor continually portrayed petitioner as a “lowlife” who had to be kept from society, exclaiming that he was worse than all of the “ ‘criminals’ and ‘traitors’ in hell.” Id. at 120. Notwithstanding what this Court characterized as the “inexcusable” conduct of the prosecutor, petitioner’s conviction was upheld. Cf. Houston v. Estelle, 569 F.2d 372, 383 n.14 (5th Cir. 1978) (where the prosecutor flatly asserted that the defendant, his corroborating witnesses and his friends were liars; he characterized defense counsel as hypocrites and attempted to stigmatize every defense objection. The court stated: “This is not a case of isolated aberration. This is a litany of prosecutorial anathema prejudicial to the defendant.” Id.) Because I feel that this case is far closer to the prosecutorial misconduct epitomized by the Cook line of cases rather than the Houston line of cases, I would reverse the judgment of the District Court and deny the writ of habeas corpus.1

. Like the majority, I do not feel it necessary to discuss the “arguable” violation of the due process standard established by Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976). In any event, I am of the opinion that the recent case of Anderson v. Charles, 447 U.S. 404, 100 S.Ct. 2180, 65 L.Ed.2d 222 (1980), controls this case since Angel voluntarily gave an inconsistent post-arrest statement to the police.